Citation Nr: 0927154	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1978 to August 1979.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a May 2004 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a neck disability.  In February 2007, the 
Board remanded the case for further development.  In a 
decision issued in March 2008, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the Court.  In 
December 2008, the Court issued an order that vacated the 
March 2008 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in the Joint Motion by the parties.  In July 2009, the 
Veteran's attorney submitted argument without waiver of RO 
initial review.

The appeal is REMANDED to the Oakland VA RO.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Joint Motion alleges that the May 2007 VA examination was 
inadequate and that the Board should not have relied on it in 
making its decision.  The examiner's opinion that the 
Veteran's neck disability was less likely than not related to 
service was based on a finding that it was a process of 
normal aging.  The Joint Motion points out that the May 2007 
VA examiner indicated there was no follow-up treatment after 
the Veteran's injury in service and that he did not discuss 
August 1998 VA X-rays of the cervical spine which show 
degenerative joint disease and degenerative disc disease of 
the cervical spine predominantly at the C5-6 level.  Hence, 
the Joint Motion believes that the examiner's opinion was not 
based on a full review of the record as it is not clear these 
X-rays showing earlier post-service treatment were 
considered.  It is unclear whether consideration of the X-
rays would have changed the VA examiner's opinion that the 
Veteran's neck disability was less likely than not related to 
his in service injury.  Upon further review of the record, 
the Board agrees that this examination was inadequate and 
that remand for a more complete opinion is required.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).

It is also notable that August 1998 to September 2000 private 
treatment records from Ashby Chiropractic and Health Center 
were associated with the claims file subsequent to the May 
2007 VA examination.  These records show that the Veteran was 
in car accidents in July and November 1998.  In November 
1998, his physician indicated that the November 1998 accident 
had severely exacerbated the Veteran's existing condition.  
It appears this statement refers to the condition resulting 
from the July 1998 accident, but it is unclear.  As the VA 
examiner did not have an opportunity to review these records 
prior to providing an opinion, they will now be available for 
examiner consideration on remand.  It also does not appear 
that the RO had an opportunity to consider this evidence in 
the first instance and they will be able to do so on remand.  

Additionally, the Joint Motion points out that April 2004, 
February 2005, December 2005 and April 2007 VA X-rays 
discussed by the May 2007 VA examiner have not been 
associated with the claims file.  A review of the record 
shows that the most recent VA treatment records in the claims 
file are from February 2004.  As VA treatment records are 
constructively of record and appear to contain information 
pertinent to the Veteran's claim, they must be secured on 
remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must secure for the record any 
updated VA treatment records since 
February 2004, specifically including any 
reports of X-ray results, that have not 
already been associated with the claims 
file.

2.	The RO should arrange to have the May 
2007 VA examiner, if available, prepare an 
addendum opinion.  The VA examiner must 
review the Veteran's claims file and must 
explain the rationale for any opinion 
given.  The addendum opinion must 
specifically comment on the August 1998 VA 
X-rays and private treatment records from 
Ashby Chiropractic and Health Center and 
explain whether consideration of these 
records alters the opinion provided in May 
2007.  The examiner should also explain 
his comment that the May 1979 X-rays in 
service were within normal limits, even 
though the X-ray results note 
"hyperextension of the cervical spine."  
Specifically, the examiner is again asked 
to opine whether it is at least as likely 
as not (i.e., a 50% or better probability) 
that the Veteran's current neck disability 
(and/or any disability manifested by 
shoulder/back pain) is related to the 
cervical injury he sustained in service.  

If the May 2007 VA examiner is 
unavailable, then the RO should arrange 
for the Veteran to be examined by another 
orthopedist to determine the nature and 
likely etiology of his current neck 
disability (with complaints of shoulder 
and back pain).  The examiner must review 
the Veteran's claims file in conjunction 
with the examination, specifically noting 
service treatment records that show 
treatment for a cervical injury.  The 
examiner should provide an opinion as to 
whether the Veteran's current neck 
disability (and/or any disability 
manifested by shoulder/back pain) is at 
least as likely as not (i.e., a 50% or 
better probability) related to the injury 
sustained in service.  The examiner should 
explain the rationale for the opinion 
given, and should comment on May 1979 X-
ray results, any cervical spine X-ray 
evidence subsequent to service, 
particularly August 1998 VA X-rays, 
private treatment records from Ashby 
Chiropractic and Health Center, and the 
May 2007 VA examiner's opinion.

3.	The RO should then re-adjudicate the 
claim (including consideration of any 
argument or evidence submitted without 
waiver of RO review).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

